UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                        Chapter 11

        JUAN ALFARO DESIGN, INC,                              Case No. 19-42177-cec

                                    Debtor.
----------------------------------------------------------X


                  FINAL INTERIM ORDER AUTHORIZING DEBTOR TO PAY
                  CERTAIN PRE-PETITION CLAIMS OF CRITICAL VENDORS


        Upon the Debtor’s Motion for Interim a Final Order Authorizing Debtor to Pay Certain

Prepetition Claims of Critical Vendors (the “Motion”) filed by the above-captioned Debtor and

Debtor in Possession (collectively, the “Debtor”); the Court having reviewed the Motion and

having heard the statements of counsel regarding the relief requested in the Motion at a hearing

before the Court (the “Hearing”); and the Court having found that it has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 1334(b) and 157; and the Court having found that venue of these

cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Court having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and the

Court having found that notice of the Motion has been given as set forth in the Motion and that

such notice is adequate and no other or further notice need to be given; and the Court having

determined that it may enter a final order consistent with Article III of the United States

Constitution; and the Court having considered the Declaration Of Juan Alfaro, Chief Executive

Officer Of Juan Alfaro Design, Inc, Containing Relevant Information In Support Of The

Debtor’s First Day Motions First Day Declaration; and the Court having found that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein; and the

Court having found that the relief sought in the Motion is in the best interests of the Debtor, its



                                                        1
estates, its creditors and all other parties in interest; and after due deliberation and sufficient

cause appearing therefor, (CEC)



IT IS HEREBY ORDERED THAT:



1.      The Motion is GRANTED as set forth herein on an interim basis until such time as the

Court conducts a final hearing on this matter (the “Final Hearing”). (CEC)


2.      The Final Hearing shall take place on _______________, 2019 at __:__ _.m. (prevailing

Eastern Time). Any objections or responses to the Motion shall be filed on or before 4:00 p.m.

(prevailing Eastern Time) _______________, 2019 and served on the parties required by Local

Rule 2002-1(b). (CEC)


3.      The Debtor is authorized, but not directed, in the exercise of its reasonable business

judgment, to pay, pursuant to Exhibit A of this Order, Critical Vendor Claims in an amount not

to exceed $17,847.52 during the interim period from the date of this Interim Order until the date

that a final order is entered in this matter, unless otherwise ordered by the Court. (CEC)


4.      The Debtor is authorized to pay (a) upon the entry of this Order, Critical Vendor Claims

that are past-due as of the date of the entry of this Order, and (b) Critical Vendor Claims that are

not past-due as of the date of the entry of this Order in the ordinary course of business when due,

not on an accelerated basis; provided, however, that any Critical Vendor that accepts payment

pursuant to the authority granted in this Interim (CEC) Order must agree to supply goods and

services to the Debtor post-petition on Customary Trade Terms (as defined below) or on such

other terms as are acceptable to the Debtor.



                                                    2
5.     Any Critical Vendor that accepts payment pursuant to the authority granted in this

Interim Order shall be deemed to (a) agree to the terms and provisions of this Interim Order and

(b) have waived, to the extent paid, applicable pre-petition claims against the Debtor, its assets

and its properties. Unless otherwise specified in a Trade Agreement, if If a portion of a Critical

Vendor’s Claims are entitled to be treated as an administrative expense claim under Section

503(b)(9) of the Bankruptcy Code, and a portion of the Critical Vendor’s Claims are not entitled

to such administrative expense treatment, all payments made by the Debtor shall be applied first

to reduce the portion of such Critical Vendor Claims that are not entitled to Section 503(b)(9)

priority. (CEC)


6.     The Debtor shall condition the payment of Critical Vendor Claims on the agreement of

the individual Critical Vendor to continue supplying goods and services to the Debtor on terms

that are as or more favorable to the Debtor as the most favorable trade terms, practices, and

programs in effect between the Critical Vendor and the Debtor in the one (1) year period

preceding the Petition Date (the “Customary Trade Terms”), or such other trade terms as are

agreed to by the Debtor and the Critical Vendor (the “Trade Agreement”). (CEC)


7.     The Debtor may, in its sole discretion, declare a Trade Agreement with an individual

Critical Vendor terminated, together with the other benefits to the Critical Vendor as contained

in this Interim Order (CEC), on the date the Debtor delivers notice to the Critical Vendor that the

Critical Vendor (a) has not complied with the terms and provisions of the Trade Agreement or

(b) has failed to continue to provide Customary Trade Terms to the Debtor.




                                                 3
8.     If a Trade Agreement is terminated as set forth above or a Critical Vendor who has

received payment of a pre-petition claim later refuses to continue to supply goods and/or services

to the Debtor on Customary Trade Terms during the pendency of these Chapter 11 Cases, the

Debtor may then take any and all appropriate steps to cause such Critical Vendor to repay

payments made to it on account of its pre-petition Trade Claim to the extent that such payments

exceed the post-petition amounts then owing to such Critical Vendor.


9.     If the Debtor fails to pay for goods or services delivered post-petition according to

Customary Trade Terms or on other terms agreed to by the Debtor and the Critical Vendor, and

the Debtor fails to cure such default within ten (10) days after receiving notice of such default,

the Critical Vendor shall have the right to terminate the applicable Trade Agreement, in which

event the Critical Vendor shall have no obligation to (a) continue to provide goods or services to

the Debtor, or (b) return to the Debtor amounts received from the Debtor in payment of the

Critical Vendor Claims.


10.    The execution of a Trade Agreement by the Debtor shall not constitute a waiver of any

cause of action, including any avoidance action that may be held by the Debtor.


11.    Nothing herein shall prejudice the Debtor’s rights to request additional authority to pay

Critical Vendor Claims in excess of $17,847.52 in cash prior to or in connection with the Final

Hearing. (CEC)


12.    Each of the Banks Any bank at which the Debtor maintains an account (CEC) is

authorized to honor checks presented for payment and all fund transfer requests made by the




                                                  4
Debtor, to the extent that sufficient funds are on deposit in the applicable accounts, in accordance

with this Order and any other order of this Court.


13.    The Debtor is authorized to issue post-petition checks, or to effect post-petition fund

transfer requests, in replacement of any checks or fund transfer requests in connection with any

Critical Vendor Claims that are dishonored or rejected.


14.    Nothing in the Motion or this Interim Order (CEC), or the Debtor’s payment of any

claims pursuant to this Interim Order (CEC), shall be deemed or construed as: (a) an admission

as to the validity of any claim or Lien against the Debtor or its estates; (b) a waiver of the

Debtor’s right to dispute any claim or Lien; (c) an approval or assumption of any agreement,

contract, or lease pursuant to Section 365 of the Bankruptcy Code; (d) an admission of the

priority status of any claim, whether under Section 503(b)(9) of the Bankruptcy Code or

otherwise; or (e) a modification of the Debtor’s rights to seek relief under any Section of the

Bankruptcy Code.


15.    The Debtor shall maintain a matrix summarizing (a) the name of each Critical Vendor

paid; (b) the amount paid to each Critical Vendor; (c) the type of goods or services provided by

each Critical Vendor; and (d) other pertinent information. The Debtor will provide a periodic

reconciliation of the foregoing matrix to the United States Trustee for the Eastern District of

New York, and report any disbursement made in the monthly operating reports.


16.    The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.




                                                  5
17.     Notice of the Motion as provided therein shall be deemed good and sufficient and the

requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied by such notice.

(CEC)


18.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim Order

(CEC) shall be immediately effective and enforceable upon its entry.


19.     The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Interim Order (CEC) in accordance with the Motion.


20.     This Court shall retain jurisdiction over all matters arising from or related to the

interpretation, implementation and enforcement of this Interim Order. (CEC)




                                                                 ____________________________
 Dated: Brooklyn, New York                                               Carla E. Craig
        April 19, 2019                                           United States Bankruptcy Judge



                                                  6
